DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 is objected to because of the following informalities:  “wherein the processor is configured to determine an expected traveling trajectory of the vehicle 100 based on information...” should be changed to -- wherein the processor is configured to determine the expected traveling trajectory of the vehicle based on information...--.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  “wherein the processor is configured to determine the expected traveling trajectory in order to change the traveling lane of the vehicle in a direction directed to the center of curvature...” should be changed to --wherein the processor is configured to determine the expected traveling trajectory in order to change the traveling lane of the vehicle in a second direction directed to the center of curvature...--.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  “and information about a route of the vehicle at the intersection” should be changed to -- and information about a route of the vehicle at an intersection --.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  “and information about a preceding detected on the straight section” should be changed to --and information about a preceding detected on a straight section--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-7, & 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2018/0272963A1 (“Meyhofer”).
As per claim 1 Meyhofer discloses
A traveling system comprising:
an object detection device comprising at least one sensor (see at least Meyhofer, para. [0037]: The perception component 124 may, for example, generate perception output 129 that is based on sensor data 115 which exclude predetermined static objects. The perception output 129 can correspond to interpreted sensor data, such as (i) image, sonar or other electronic sensory-based renderings of the environment, (ii) detection and classification of dynamic objects in the environment, and/or (iii) state information associated with individual objects (e.g., whether the object is moving, pose of the object, direction of the object).) ; and
(see at least Meyhofer, para. [0022]: Furthermore, one or more examples described herein may be implemented through the use of instructions that are executable by one or more processors.):
acquire road situation information (see at least Meyhofer, para. [0029]: In more detail, the sensors 102 operate to collectively obtain a sensor view for the SDV 10 (e.g., in a forward operational direction, or providing a 360 degree sensor view), and further to obtain situational information proximate to the SDV 10, including any potential hazards or obstacles.);
determine an expected traveling trajectory of a vehicle based on information about a field of view of the sensor and the road situation information (see at least Meyhofer, para. [0042-0043]: The event logic 174 can use the perception output 129 as generated from the perception component 128 in order to detect events, such as the sudden presence of objects or road conditions which may collide with the SDV 10. For example, the event logic 174 can detect potholes, debris, and even objects which are on a trajectory for collision. Thus, the event logic 174 detects events which, if perceived correctly, may in fact require some form of evasive action or planning.); and
provide a signal for controlling at least one of steering, braking, or acceleration based on the expected traveling trajectory (see at least Meyhofer, para. [0042-0043]: When events are detected, the event logic 174 can signal an event alert 135 that classifies the event and indicates the type of avoidance action which should be performed. For example, an event can be scored or classified between a range of likely harmless (e.g., small debris in roadway) to very harmful (e.g., vehicle crash may be imminent). In turn, the route following component 167 can adjust the vehicle trajectory 179 of the vehicle to avoid or accommodate the event. For example, the route following component 167 can output an event avoidance action, corresponding to a trajectory altering action that the SDV 10 should perform to effect a movement or maneuvering of the SDV 10. By way of example, the vehicle response can include slight or sharp vehicle maneuvering for avoidance, using a steering control mechanism, and/or using a braking component. The event avoidance action can be signaled through the commands 158 for the vehicle control mechanisms 170.).

As per claim 2 Meyhofer discloses
wherein the object detection device comprises a camera sensor, a radar sensor, a LIDAR sensor, an ultrasonic sensor and an infrared sensor (see at least Meyhofer, para. [0029]: By way of example, the sensors 102 can include multiple sets of camera systems 101 (video cameras, stereoscopic cameras or depth perception cameras, long range monocular cameras), LIDAR systems 103, one or more radar systems 105, and various other sensor resources such as sonar, ultrasonic sensors, proximity sensors, infrared sensors, wheel speed sensors, rain sensors, and the like.), and
the processor is configured to determine at least one of the camera sensor, the radar sensor, the LIDAR sensor, the ultrasonic sensor, or the infrared sensor as a main sensor based on road situation information (see at least Meyhofer, para. [0059]: Among other conditions, priority rules 223 can determine the sensor priority 227 based on the current speed of the vehicle. One example prioritization rule 223 prioritizes the vehicle's LIDAR sensor at low to moderate driving speeds (e.g., under 35 miles per hour). Another example prioritization rule 223 prioritizes the vehicle's radar and stereo camera at higher driving speeds (e.g., 35 miles per hour and above). If the vehicle is currently stopped, the sensor prioritization logic 240 can prioritize sensor data 211 from ultrasonic sensors until the vehicle reaches a certain speed or travels beyond any potential blind spots in the other sensors that may exist due to the sensors' placement on the vehicle.).

As per claim 3 Meyhofer discloses
wherein the processor is configured to determine an expected traveling trajectory of the vehicle 100 based on information about a field of view of a sensor determined as the main sensor and the road situation information (see at least Meyhofer, para. [0034]: Although some of the sensors 102 may offer superior performance in good weather conditions or at slower speeds, it is important for the SDV 10 to recognize adverse conditions and analyze sensor data 115 with those conditions and the performance characteristics of the sensors 102 in mind. Therefore, a sensor selection component 120 detects conditions which have a bearing on the performance characteristics of the sensors 102 and other conditions that may influence the importance of sensor data 115 from one sensor over another. In addition, the sensor selection component 120 prioritizes, through either a weighting or selection process, each of the sensors 102 using a set of sensor priority rules that are based on expected performance characteristics of each of the sensors 102 in the detected conditions. & para. [0042-0043]: When events are detected, the event logic 174 can signal an event alert 135 that classifies the event and indicates the type of avoidance action which should be performed. For example, an event can be scored or classified between a range of likely harmless (e.g., small debris in roadway) to very harmful (e.g., vehicle crash may be imminent). In turn, the route following component 167 can adjust the vehicle trajectory 179 of the vehicle to avoid or accommodate the event. For example, the route following component 167 can output an event avoidance action, corresponding to a trajectory altering action that the SDV 10 should perform to effect a movement or maneuvering of the SDV 10. By way of example, the vehicle response can include slight or sharp vehicle maneuvering for avoidance, using a steering control mechanism, and/or using a braking component. The event avoidance action can be signaled through the commands 158 for the vehicle control mechanisms 170. & para. [0059]: Among other conditions, priority rules 223 can determine the sensor priority 227 based on the current speed of the vehicle. One example prioritization rule 223 prioritizes the vehicle's LIDAR sensor at low to moderate driving speeds (e.g., under 35 miles per hour). Another example prioritization rule 223 prioritizes the vehicle's radar and stereo camera at higher driving speeds (e.g., 35 miles per hour and above). If the vehicle is currently stopped, the sensor prioritization logic 240 can prioritize sensor data 211 from ultrasonic sensors until the vehicle reaches a certain speed or travels beyond any potential blind spots in the other sensors that may exist due to the sensors' placement on the vehicle.).

As per claim 6 Meyhofer discloses
wherein the processor is configured to determine the expected traveling trajectory in order to change a traveling lane of the vehicle based on the field of view information and the road situation information (see at least Meyhofer, para. [0043]: In turn, the route following component 167 can adjust the vehicle trajectory 179 of the vehicle to avoid or accommodate the event. For example, the route following component 167 can output an event avoidance action, corresponding to a trajectory altering action that the SDV 10 should perform to effect a movement or maneuvering of the SDV 10. By way of example, the vehicle response can include slight or sharp vehicle maneuvering for avoidance, using a steering control mechanism, and/or using a braking component. The event avoidance action can be signaled through the commands 158 for the vehicle control mechanisms 170.).

As per claim 7 Meyhofer discloses
wherein the processor is configured to determine the expected traveling trajectory in order to change a position of the vehicle in a traveling lane based on the field of view information and the road situation information (see at least Meyhofer, para. [0043]: In turn, the route following component 167 can adjust the vehicle trajectory 179 of the vehicle to avoid or accommodate the event. For example, the route following component 167 can output an event avoidance action, corresponding to a trajectory altering action that the SDV 10 should perform to effect a movement or maneuvering of the SDV 10. By way of example, the vehicle response can include slight or sharp vehicle maneuvering for avoidance, using a steering control mechanism, and/or using a braking component. The event avoidance action can be signaled through the commands 158 for the vehicle control mechanisms 170.).

As per claim 20 Meyhofer discloses
A vehicle comprising:
the traveling system according to claim 1 and;
a plurality of wheels configured to be driven based on a control signal generated by the traveling system (see at least Meyhofer, para. [0042-0043]: When events are detected, the event logic 174 can signal an event alert 135 that classifies the event and indicates the type of avoidance action which should be performed. For example, an event can be scored or classified between a range of likely harmless (e.g., small debris in roadway) to very harmful (e.g., vehicle crash may be imminent). In turn, the route following component 167 can adjust the vehicle trajectory 179 of the vehicle to avoid or accommodate the event. For example, the route following component 167 can output an event avoidance action, corresponding to a trajectory altering action that the SDV 10 should perform to effect a movement or maneuvering of the SDV 10. By way of example, the vehicle response can include slight or sharp vehicle maneuvering for avoidance, using a steering control mechanism, and/or using a braking component. The event avoidance action can be signaled through the commands 158 for the vehicle control mechanisms 170.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyhofer, further in view of US 2019/0031161A1 (“JI”).
As per claim 4 Meyhofer does not explicitly disclose
wherein the processor is configured to change the field of view of the sensor determined as the main sensor.
JI teaches
wherein the processor is configured to change the field of view of the sensor determined as the main sensor (see at least JI, para. [0053]: That is, the control unit 70 may increase or decrease the FOV of the camera 10 depending on each situation, based on the vehicle speed detected by the vehicle speed detection unit 30, the driving road detected by the driving road detection unit 40 and the forward object detected by the surrounding environment detection unit 20. Furthermore, the control unit 70 may control the emergency braking control module 60 to increase or decrease the braking pressure of the brake to the preset braking state in a stepwise manner.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Meyhofer to incorporate the teaching of the processor is configured to change the field of view of the sensor determined as the main sensor of JI in order to improve the performance of the emergency braking assistance system (see at least JI, para. [0081]).

Claims 5, 8-9, & 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyhofer, further in view of US 2015/0353085A1 (“Lee”).
As per claim 5 Meyhofer does not explicitly disclose
wherein the processor is configured to determine the expected traveling trajectory of the vehicle based on an extent to which a sensing range depending on the field of view of the sensor is covered due to the road situation or an extent to which the field of view of the sensor deviates from a road due to the road situation.
Lee teaches
wherein the processor is configured to determine the expected traveling trajectory of the vehicle based on an extent to which a sensing range depending on the field of view of the sensor is covered due to the road situation or an extent to which the field of view of the sensor deviates from a road due to the road situation (see at least Lee, para. [0025]: The controller 12 receives signals from one or more forward looking vision cameras 14 that detect lane markings and objects on or in the roadway or otherwise in front of the vehicle 10, where the camera 14 can be any suitable detection device for this purpose, such as a charge-coupled device (CCD) camera, complementary metal oxide semiconductor (CMOS) video image sensors, etc. para. [0067]: FIG. 4 is an illustration 72 of the roadway 44 similar to the illustration 60, where like elements are identified by the same reference number, and showing a lane change path 74 that is determined by the algorithm so that the vehicle 42 leaves the center line 48 in the lane 46 and travels into the adjacent lane 50, where it will then be centered in the lane 50 on lane path 76. According to the invention, the algorithm first determines how many segments are needed to complete the requested lane change maneuver, i.e., how far beyond the range of the camera 14 the lane change will be completed from the vehicle's current position.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Meyhofer to incorporate the teaching of the processor is configured to, acquire curved section information; and determine the expected traveling trajectory of the vehicle such that the vehicle moves in a direction opposite a center of curvature of a curve based on the field of view information and the curved section information of Lee in order to determine a path within the range of the camera and roadway points from a map database for distances beyond the range of the camera (see at least Lee, para. [0001]).

As per claim 8 Meyhofer does not explicitly disclose
wherein the processor is configured to:
acquire curved section information; and
determine the expected traveling trajectory of the vehicle such that the vehicle moves in a direction opposite a center of curvature of a curve based on the field of view information and the curved section information.
Lee teaches
wherein the processor is configured to (see at least Lee, para. [0025]: where the controller 12 can be any number of independent or combined processors, electronic control units (ECUs), devices, etc.):
acquire curved section information (see at least Lee, para. [0025]: The vehicle 10 further includes a GPS receiver 18 that receives GPS signals identifying the location of the vehicle 10, which are provided to a map database 20 that provides an indication to the controller 12 of the location of the vehicle 10 on the roadway, for example, as spaced apart roadway points.); and
(see at least Lee, para. [0025]: The controller 12 receives signals from one or more forward looking vision cameras 14 that detect lane markings and objects on or in the roadway or otherwise in front of the vehicle 10, where the camera 14 can be any suitable detection device for this purpose, such as a charge-coupled device (CCD) camera, complementary metal oxide semiconductor (CMOS) video image sensors, etc. para. [0067]: FIG. 4 is an illustration 72 of the roadway 44 similar to the illustration 60, where like elements are identified by the same reference number, and showing a lane change path 74 that is determined by the algorithm so that the vehicle 42 leaves the center line 48 in the lane 46 and travels into the adjacent lane 50, where it will then be centered in the lane 50 on lane path 76. According to the invention, the algorithm first determines how many segments are needed to complete the requested lane change maneuver, i.e., how far beyond the range of the camera 14 the lane change will be completed from the vehicle's current position.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Meyhofer to incorporate the teaching of the processor is configured to, acquire curved section information; and determine the expected traveling trajectory of the vehicle such that the vehicle moves in a direction opposite a center of curvature of a curve based on the field of view information and the curved section information of Lee in order to determine a path within the range of the camera and roadway points from a map database for distances beyond the range of the camera (see at least Lee, para. [0001]).

As per claim 9 Meyhofer does not explicitly disclose

Lee teaches
wherein the processor is configured to determine the expected traveling trajectory in order to change a traveling lane of the vehicle in the direction opposite the center of curvature of the curve (see at least Lee, para. [0067]: If the vehicle 42 is traveling along the center line 48 and a lane change is commanded, that lane change is per formed in the same manner as in the 789 patent. FIG. 4 is an illustration 72 of the roadway 44 similar to the illustration 60, where like elements are identified by the same reference number, and showing a lane change path 74 that is determined by the algorithm so that the vehicle 42 leaves the center line 48 in the lane 46 and travels into the adjacent lane 50, where it will then be centered in the lane 50 on lane path 76.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Meyhofer to incorporate the teaching of the processor is configured to, acquire curved section information; and determine the expected traveling trajectory of the vehicle such that the vehicle moves in a direction opposite a center of curvature of a curve based on the field of view information and the curved section information of Lee in order to determine a path within the range of the camera and roadway points from a map database for distances beyond the range of the camera (see at least Lee, para. [0001]).

As per claim 11 Meyhofer does not explicitly disclose

Lee teaches
wherein the processor is configured to provide a signal for deceleration or acceleration in a case in which the processor acquires information about an object located in an expected change lane through the object detection device (see at least Lee, para. [0089]: If the lane change path 138 has been generated at the box 208 or there has been no request for a lane change at the decision diamond 206, the algorithm then deter mines whether any lateral path planning for static object avoidance is required at box 210 and whether any longitudinal speed planning is required for object avoidance at box 212. Once all of these adjustments have been made, the algorithm proceeds to box 214 to fuse the camera fine tuning requirements in a closed-loop trajectory planning process at the box 146. The algorithm then determines at decision diamond 216 whether there is any other collision concerns provided by other algorithms operating on the vehicle134, and if So, provides evasive trajectory planning using longitudinal and/or lateral vehicle control at box 218. Otherwise, the algorithm generates the path 136 at box 220.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Meyhofer to incorporate the teaching of the processor is configured to provide a signal for deceleration or acceleration in a case in which the processor acquires information about an object located in an expected change lane through the object detection device of Lee in order to determine a path within the range of the camera and roadway points from a map database for distances beyond the range of the camera (see at least Lee, para. [0001]).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyhofer, in view of Lee, further in view of US 2018/0290657A1 (“Ryne”)
As per claim 10 Meyhofer does not explicitly disclose
wherein the processor is configured to determine the expected traveling trajectory in order to change the traveling lane of the vehicle in a direction directed to the center of curvature of the curve after the traveling lane of the vehicle is changed in the direction opposite the center of curvature of the curve.
Lee teaches
wherein the processor is configured to determine the expected traveling trajectory in order to change a traveling lane of the vehicle in the direction opposite the center of curvature of the curve (see at least Lee, para. [0067]: If the vehicle 42 is traveling along the center line 48 and a lane change is commanded, that lane change is per formed in the same manner as in the 789 patent. FIG. 4 is an illustration 72 of the roadway 44 similar to the illustration 60, where like elements are identified by the same reference number, and showing a lane change path 74 that is determined by the algorithm so that the vehicle 42 leaves the center line 48 in the lane 46 and travels into the adjacent lane 50, where it will then be centered in the lane 50 on lane path 76.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Meyhofer to incorporate the teaching of the processor is configured to provide a signal for deceleration or acceleration in a case in which the processor acquires information about an object located in an expected change lane through the object detection device of Lee in order to determine a path within the range of the camera and 
Ryne teaches
wherein the processor is configured to determine the expected traveling trajectory in order to change the traveling lane of the vehicle in a direction directed to the center of curvature of the curve after the traveling lane of the vehicle is changed in the direction opposite the center of lane (see at least Ryne, Fig. 2 & para. [0040]: Referring to FIG. 2, an illustration of the host vehicle 10 attempting to overtake and pass the forward vehicle 60 is shown. The controller 54 of the vehicle safety system 14 is programmed to output for display to the operator of the host vehicle 10, via the display interface 16, the time available/time left, T, to overtake and pass a forward vehicle 60 and return to the same lane 62 as well as the speed (velocity), Vel, to overtake and pass the forward vehicle 60 to avoid a potential head-on impact event with the incoming vehicle 64 in the adjacent lane 66 of the host vehicle 10 based on the distance and the speed or velocity of the forward vehicle 60 and the incoming vehicle 64 relative to the host vehicle 10.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Meyhofer to incorporate the teaching of the processor is configured to determine the expected traveling trajectory in order to change the traveling lane of the vehicle in a direction directed to the center of curvature of the curve after the traveling lane of the vehicle is changed in the direction opposite the center of lane of Ryne in order to avoid a potential head-on impact event with the incoming vehicle (see at least Ryne, para. [0040]).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyhofer, further in view of US 2017/0236413A1 (“Takagi”).
As per claim 12 Meyhofer does not explicitly disclose
wherein the processor is configured to:
acquire intersection section information; and
determine the expected traveling trajectory of the vehicle based on the field of view information, the intersection section information, and information about a route of the vehicle at the intersection.
Takagi teaches
wherein the processor is configured to (see at least Takagi, para. [0019]: As shown in FIG. 1, a driving assistance device according to the first embodiment of the present invention includes an information supply unit 1, a processor 2 to which various kinds of information are supplied from the information supply unit 1...):
acquire intersection section information (see at least Takagi, para. [0020]: The road information acquisition unit 11 is, for example, a car navigation device which stores a digital map as the road information. The road information includes a width of a road, a radius of curvature, a scale of an intersection, the number of lanes, a type of a road, and a legal speed limit.); and
determine the expected traveling trajectory of the vehicle based on the field of view information, the intersection section information, and information about a route of the vehicle at the intersection (see at least Takagi, para. [0020]: The information supply unit 1 includes a road information acquisition unit 11, a vehicle position acquisition unit 12, an object detector 13, and a right/left turn information acquisition unit 14. The road information acquisition unit 11 acquires road information so that the vehicle C can follow a road to drive, and outputs the information to the processor 2. para. [0033-0034]: described below with reference to the flowchart shown in FIG.3. The example described below is the case in which the vehicle C equipped with the driving assistance device according to the first embodiment creates a traveling route to a destination set to the car navigation device by the user , and the vehicle C passes across an intersection to turn right on the traveling route. In step S101, the processor 2 acquires, at predetermined sampling periods, a current position of the vehicle C included in the road information from the vehicle position acquisition unit 12, and a detection result of the object detector 13.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Meyhofer to incorporate the teaching of the processor is configured to acquire intersection section information; and determine the expected traveling trajectory of the vehicle based on the field of view information, the intersection section information, and information about a route of the vehicle at the intersection of Takagi in order to direct a vehicle to wait to turn right or left at a position in view of a risk and efficiency of the right or left turn (see at least Takagi, para. [0004]).

Claims 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyhofer, in view of Takagi, further in view of US 2019/0095724A1 (“Ueda”).
As per claim 13 Meyhofer does not explicitly disclose
wherein the processor is configured to determine the expected traveling trajectory in order to change a traveling lane to a lane that is closest to a central line, among changeable lanes, 
Ueda teaches
wherein the processor is configured to determine the expected traveling trajectory in order to change a traveling lane to a lane that is closest to a central line, among changeable lanes, in a case in which the route of the vehicle at the intersection is a straight route or a left-turn route (see at least Ueda, para [0055-0057]: The median strip D is a road facility provided on a road to obstruct the entry of vehicles. Examples of the median strip D includes a structure continuously formed by a block, a curb, a guard rail, or a barrier, a structure provided at predetermined intervals such as poles or trees, and a space (zebra zone) surrounded by a white line indicating entry prohibition. However, it is assumed that a lane marking line such as a mere white line separating a lane and a lane is not included in the median strip D. The action plan generation unit 140 activates a right or left turn event in a case that the subject vehicle M is located at a predetermined distance before the crossing at which the subject vehicle M is going to perform the right turn or the left turn on the basis of route guidance of the navigation device 50. In a case that the action plan generation unit 140 activates the right or left turn event, the action plan generation unit 140 requests the median strip determination unit 131 or the like to perform a process. The median strip determination unit 131 receives the request and starts a process of determining whether or not there is a median strip D of a road LS around the subject vehicle M. For example, in a case that the subject vehicle M reaches a crossroad LC crossing the road LS on which the subject vehicle M is traveling, the median strip determination unit 131 determines whether or not there is a median strip D in the crossroad LC crossing the road LS on the basis of a recognition result of the object recognition device 16.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Meyhofer to incorporate the teaching of the processor is configured to determine the expected traveling trajectory in order to change a traveling lane to a lane that is closest to a central line, among changeable lanes, in a case in which the route of the vehicle at the intersection is a straight route or a left-turn route of Ueda in order to easily estimate a progression direction of a plurality of lanes crossing at a crossing by detecting a median strip (see at least Ueda, para. [0005]).

As per claim 14 Meyhofer does not explicitly disclose
wherein the processor is configured to change the field of view of the sensor in order to sense a lane that another vehicle can enter as the route of the vehicle after the intersection.
Takagi teaches
wherein the processor is configured to change the field of view of the sensor in order to sense a lane that another vehicle can enter as the route of the vehicle after the intersection (see at least Takagi, para. [0051-0052]: In step S117, the processor 2 keeps the vehicle C waiting at the standby position P1. Further, in step S117, when the blind spot estimation unit 22 determines that the blind spot estimated at the standby position P1 is worsened due to a standby vehicle and the like detected by the standby vehicle determination unit 21, the blind spot estimation unit 22 may notify the driver that the blind spot is worsened through the output unit 5, so as to urge the driver to ensure the field of view. When the vehicle C is an autonomous vehicle, the processor 2 may transfer the authority to operate to the driver. Further, in step S117, when the object detector 13 serving as a following vehicle detector detects the following vehicle, the standby position setting unit 26 may execute correction to successively change the standby position P1 toward the middle of the intersection within the standby area R2 depending on the standby time elapsed. In addition, in step S117, the standby position setting unit 26 may execute correction to successively change the standby position P1 toward the middle of the intersection within the standby area R2 until a signal detected by the object detector 13 serving as a signal detector is changed.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Meyhofer to incorporate the teaching of the processor is configured to change the field of view of the sensor in order to sense a lane that another vehicle can enter as the route of the vehicle after the intersection of Takagi in order to direct a vehicle to wait to turn right or left at a position in view of a risk and efficiency of the right or left turn (see at least Takagi, para. [0004]).

As per claim 15 Meyhofer does not explicitly disclose
wherein the processor is configured to provide a signal for deceleration or acceleration in a case in which the processor acquires information about an object located in an expected change lane through the object detection device.
Takagi teaches
wherein the processor is configured to provide a signal for deceleration or acceleration in a case in which the processor acquires information about an object located in an expected change lane through the object detection device (see at least Takagi, para. [0051-0052]: In step S117, the processor 2 keeps the vehicle C waiting at the standby position P1. Further, in step S117, when the blind spot estimation unit 22 determines that the blind spot estimated at the standby position P1 is worsened due to a standby vehicle and the like detected by the standby vehicle determination unit 21, the blind spot estimation unit 22 may notify the driver that the blind spot is worsened through the output unit 5, so as to urge the driver to ensure the field of view. When the vehicle C is an autonomous vehicle, the processor 2 may transfer the authority to operate to the driver. Further, in step S117, when the object detector 13 serving as a following vehicle detector detects the following vehicle, the standby position setting unit 26 may execute correction to successively change the standby position P1 toward the middle of the intersection within the standby area R2 depending on the standby time elapsed. In addition, in step S117, the standby position setting unit 26 may execute correction to successively change the standby position P1 toward the middle of the intersection within the standby area R2 until a signal detected by the object detector 13 serving as a signal detector is changed.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Meyhofer to incorporate the teaching of the the processor is configured to provide a signal for deceleration or acceleration in a case in which the processor acquires information about an object located in an expected change lane through the object detection device of Takagi in order to direct a vehicle to wait to turn right or left at a position in view of a risk and efficiency of the right or left turn (see at least Takagi, para. [0004]).

As per claim 16 Meyhofer does not explicitly disclose
wherein the processor is configured to determine the expected traveling trajectory in order to change a traveling lane to a lane that is closest to a central line, among changeable lanes, in a case in which the route of the vehicle at the intersection is a right-turn route.
Ueda teaches
(see at least Ueda, para [0055-0057]: The median strip D is a road facility provided on a road to obstruct the entry of vehicles. Examples of the median strip D includes a structure continuously formed by a block, a curb, a guard rail, or a barrier, a structure provided at predetermined intervals such as poles or trees, and a space (zebra zone) surrounded by a white line indicating entry prohibition. However, it is assumed that a lane marking line such as a mere white line separating a lane and a lane is not included in the median strip D. The action plan generation unit 140 activates a right or left turn event in a case that the subject vehicle M is located at a predetermined distance before the crossing at which the subject vehicle M is going to perform the right turn or the left turn on the basis of route guidance of the navigation device 50. In a case that the action plan generation unit 140 activates the right or left turn event, the action plan generation unit 140 requests the median strip determination unit 131 or the like to perform a process. The median strip determination unit 131 receives the request and starts a process of determining whether or not there is a median strip D of a road LS around the subject vehicle M. For example, in a case that the subject vehicle M reaches a crossroad LC crossing the road LS on which the subject vehicle M is traveling, the median strip determination unit 131 determines whether or not there is a median strip D in the crossroad LC crossing the road LS on the basis of a recognition result of the object recognition device 16.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Meyhofer to incorporate the teaching of the processor is configured to determine the expected traveling trajectory in order to change a .

Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyhofer, further in view of US 2015/0321699A1 (“Rebhan”).
As per claim 17 Meyhofer does not explicitly disclose
wherein the processor is configured to:
acquire straight section information; and
determine the expected traveling trajectory of the vehicle based on the field of view information, the straight section information, and information about a preceding vehicle detected on the straight section.
Rebhan teaches
wherein the processor is configured to:
acquire straight section information (see at least Rebhan, para. [0062]: In addition to the context-based prediction a physical prediction is performed in the physical prediction section 5.2 using also a plurality of indicators. A first example for such indicator is that the movement fits to trajectory “straight',); and
determine the expected traveling trajectory of the vehicle based on the field of view information (see at least Rebhan, para. [0032]: The system 1 comprises at least one sensor 2 which is capable of physically sensing the environment of the host vehicle. Such sensor 2 produces data that allow analyzing a relative position and orientation of a target vehicle or a plurality of target vehicles relative to the host vehicle.), 
the straight section information (see at least Rebhan, para. [0062]: In addition to the context-based prediction a physical prediction is performed in the physical prediction section 5.2 using also a plurality of indicators. A first example for such indicator is that the movement fits to trajectory “straight',), and 
information about a preceding vehicle detected on the straight section (see at least Rebhan, para. [0032]: The system 1 comprises at least one sensor 2 which is capable of physically sensing the environment of the host vehicle. Such sensor 2 produces data that allow analyzing a relative position and orientation of a target vehicle or a plurality of target vehicles relative to the host vehicle.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Meyhofer to incorporate the teaching of the processor is configured to, acquire straight section information; and determine the expected traveling trajectory of the vehicle based on the field of view information, the straight section information, and information about a preceding vehicle detected on the straight section of Rebhan in order for the reaction of the system to be performed at an earlier stage and thus the action itself like performing a lane change or adapting the speed when necessary can be performed more Smoothly (see at least Rebhan, para. [0013]).

As per claim 18 Meyhofer discloses
wherein the processor is configured to determine the expected traveling trajectory in order to change a traveling lane based on at least one of (see at least Meyhofer, para. [0042-0043]: The event logic 174 can use the perception output 129 as generated from the perception component 128 in order to detect events, such as the sudden presence of objects or road conditions which may collide with the SDV 10. For example, the event logic 174 can detect potholes, debris, and even objects which are on a trajectory for collision. Thus, the event logic 174 detects events which, if perceived correctly, may in fact require some form of evasive action or planning.):
information about a size of the preceding vehicle (see at least Meyhofer, para. [0044]: The event alert 135 can indicate (i) a classification of the event (e.g., "serious” and/or “immediate”), (ii) information about the event, such as the type of object that generated the event alert 135, and/or information indicating a type of action the SDV 10 should take (e. g., location of object relative to path of vehicle, size or type of object).); or
information about a distance between the vehicle and the preceding vehicle.

As per claim 19 Meyhofer does not explicitly disclose
wherein the processor is configured to provide a signal for deceleration or acceleration in a case in which the processor acquires information about an object located in an expected change lane through the object detection device.
Rebhan teaches
wherein the processor is configured to provide a signal for deceleration or acceleration in a case in which the processor acquires information about an object located in an expected change lane through the object detection device (see at least Rebhan, para. [0070]: The situation is of course different in case that another traffic participant is approaching from behind on left lane 1. Even if vehicle D in the illustrated case is not yet besides vehicle A it can be determined that there is no fitting gap on lane 1 available. Because of the higher speed of vehicle D, vehicle D will approach vehicle A too fast to allow a save lane change from lane c to lane 1 without forcing vehicle D to brake strongly. Approaching vehicle D is the only difference between the situation of FIG. 4a and FIG. 4b. Thus, again it is predicted that target vehicle B will change lane and thus cut in for certain relations of speeds and distances of between the vehicles. Nevertheless the lane change cannot be recommended of course because a collision between host vehicle A and vehicle D maybe the result. Thus, a warning symbol as depicted in FIG. 4b is displayed on the dashboard or head up-display of the host vehicle A. In addition the system of host vehicle A will decelerate based on an estimated time-to collision with vehicle B.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Meyhofer to incorporate the teaching of the processor is configured to provide a signal for deceleration or acceleration in a case in which the processor acquires information about an object located in an expected change lane through the object detection device of Rebhan in order for the reaction of the system to be performed at an earlier stage and thus the action itself like performing a lane change or adapting the speed when necessary can be performed more Smoothly (see at least Rebhan, para. [0013]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABDO ALGEHAIM whose telephone number is (571)272-3628. The examiner can normally be reached Monday-Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.A./Examiner, Art Unit 3668                                                                                                                                                                                                        
/Angelina Shudy/Primary Examiner, Art Unit 3668